department of the treasury internal_revenue_service washington d c large_business_and_international_division date release number release date uil code legend taxpayer parent sub i sub2 accounting firm date date date date tt dear’ this letter responds to a letter dated date submitted on behalf of taxpayer requesting the commissioner make a determination regarding the failure of one of its wholly owned subsidiaries sub to join in the filing of a consolidated u s income_tax return as required by sec_1 a l of the regulations for the tax_year ended date representations on date parent purchased of the outstanding_stock of sub on date parent organized a wholly owned subsidiary sub as a limited_liability_company and timely filed form_8832 in which sub elected to be taxed as a corporation for u s federal_income_tax purposes effective as of its formation for the tax_year ended date parent and sub filed separate returns for the tax_year ended date parent and one of its subsidiaries sub elected to file a consolidated_return for the tax_year ended date sub filed a separate form_1120 on which it reported no income and no deductions the date consolidated_return for taxpayer included form_1122 authorization and consent of subsidiary_corporation to be included in a consolidated_income_tax_return for sub the date consolidated_return for taxpayer included form_851 affiliations schedule on which sub was the only reported affiliated_group member ‘ e e e e law sec_1501 provides that an affiliated_group_of_corporations shall have the privilege of making a consolidated_return with respect to the income_tax imposed by chapter for the taxable_year in lieu of separate returns the making of a consolidated_return shall be upon the condition that all corporations which at any time during the taxable_year have been members of the affiliated_group consent to all the consolidated_return_regulations prescribed under sec_1502 prior to the last day prescribed by law for the filing of such return the making of a consolidated_return shall be considered as such consent sec_1504 and define the term affiliated_group as or more chains of includible corporations connected through stock ownership with a common parent_corporation which is an includible_corporation but only if- i the common parent directly owns stock with at least of the total voting power ii and of the total value of at least other includible corporations and stock with at least of the total voting power and of the total value of each of the includible corporations is directly owned by or more of the other includible corporations sec_1_1502-75 provides that a group which did not file a consolidated_return for the immediately preceding_taxable_year may file a consolidated_return in lieu of separate returns for the taxable_year provided that each corporation that has been a member during any part of the taxable_year for which the consolidated_return is to be filed consents in the manner provided in paragraph b of this section to the regulations under sec_1502 sec_1 b provides that the consent of a corporation shall be made by the corporation joining in the making of the consolidated_return for such year a corporation shall be deemed to have joined in the making of a consolidated_return if it files a form_1122 in the manner specified in paragraph h of this section sec_1_1502-75 provides that if a member of the group fails to file form_1122 the commissioner may under the facts and circumstances determine that such member has joined in the making of a consolidated_return by such group the following circumstances among others will be taken into account in making this determination i whether or not the income and deductions of the member were included in the consolidated_return ii whether or not a separate_return was filed by the member for that taxable_year and iii whether or not the member was included in the affiliations schedule form_851 if the commissioner determines that the member has joined in the making of the consolidated_return such member shall be treated as if it had filed a form_1122 for such year for purposes of paragraph h of this section sec_1_1502-75 provides that if any member has failed to join in the making of a consolidated_return under either subparagraph or of this paragraph then the tax_liability of each member of the group shall be determined on the basis of separate returns unless the common parent_corporation establishes to the satisfaction of the commissioner that the failure of such member to join in the making of the consolidated_return was due to a mistake of law or fact or to inadvertence in such case such member shall be treated as if it had filed a form_1122 for such year for purposes of paragraph h of this section and thus joined in the making of the consolidated_return for such year sec_1_1502-75 provides that if a group wishes to file a consolidated_return for a taxable_year then a form_1122 authorization and consent of subsidiary_corporation to be included in a consolidated_income_tax_return must be executed by each subsidiary for taxable years beginning after date the group must attach either executed forms or unsigned copies of the completed forms to the consolidated_return is not required for a taxable_year if a consolidated_return was filed or was required to be filed by the group for the immediately preceding_taxable_year form_1122 rev_proc allows an affiliated_group that satisfies certain requirements to obtain an automatic determination to treat a subsidiary member of the affiliated_group as if it filed a form_1122 even though it failed to do so in this case the parent affiliated_group does not satisfy the requirements of revproc_2014_24 necessary to obtain automatic relief to treat sub as if it filed form_1122 for the tax_year ended date however the irs may act on behalf of the commissioner to treat sub as if it had filed a form_1122 and joined in the filing of the parent consolidated_return under the provisions of treas reg sec_1_1502-75 or sec_1_1502-75 does not apply in this case because the income and deductions of sub were not included in the parent consolidated_return sub filed a separate_return for date and sub was not included in the parent form_851 affiliations schedule in order to obtain relief under sec_1 b sub 1’s failure to join in the making of the consolidated_return must have been due to a mistake of law or fact or to inadvertence determination it is our position that sec_1_1502-75 applies in this case and an amended_return to include sub as a member of the parent consolidated_return should be allowed the fact that the date consolidated_return for taxpayer included form_1122 authorization and consent of subsidiary_corporation to be included in a consolidated_income_tax_return for sub and the fact that the date consolidated_return for taxpayer included parent and sub in the form_851 affiliations schedule indicate that the parent affiliated_group intended to file a consolidated_return for the year ended date sec_1 a allows the parent affiliated_group to file a consolidated_return in lieu of separate returns for the date tax_year provided that each corporation which was a member of the parent affiliated_group at any time during date tax_year joins that at the time of the preparation of the relevant date u s federal_income_tax returns accounting firm the return preparer mistakenly believed that the inclusion of sub in the consolidated_return was voluntary not mandatory in the filing of the parent consolidated_return the taxpayer states it is our opinion that the common parent_corporation has satisfactorily established that the failure of sub to join in the making of the consolidated_return was due to a mistake of law if parent intended to exercise its privilege of filing a consolidated_return and parent directly owned at least of the total voting power and of the total value of sub then sub was required to join in the filing of the consolidated_return in order to obtain the benefits of consolidation and should be treated as if it filed form_1122 for the date taxable_year per sec_1 b based solely on the information submitted and the representations set forth above we conclude that pursuant to sec_1_1502-75 the taxpayer may be allowed to amend their consolidated_return for the tax_year ended date in order to include sub as a member of the consolidated_return as if sub had timely filed form_1122 and therefore joined in the making of a consolidated_return caveats except as expressly provided herein no opinion is expressed or implied concerning the federal_income_tax consequences of any aspect of any transaction or item discussed or referenced in this letter or about the tax treatment of any condition existing at the time of or effects resulting from any transaction or item that is not specifically covered by the above determination the determination contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party procedural matters this determination is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent this office will associate a copy of this determination_letter with the taxpayer's federal_income_tax return for the initial year a copy of this determination_letter should be kept in the taxpayer’s permanent records sincerely s c ott b a j n digitally signed by scott balint dn cn scott bailint o eastern compllance practice area dfo great ee emall scott ballint lrs gov date dollar_figure -04'00' scott ballint acting director field o large business international eastern compliance practice area erations-g i ec
